DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1-6 as filed 10/18/2019 is/are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy Jay on 5/7/21.
The application has been amended as follows: 
----
1 (Currently Amended). A manifold assembly for use with a filter capsule having a first fitting and a second fitting, the manifold assembly comprising: (a) an upper adjustable frame arrangement comprising a body, a block comprising a top wall, a bottom wall, a first side wall, a second side wall, a rear wall, a through hole for receiving the first fitting, the through hole passing through the bottom wall and the second side wall and providing a fluid flow path; a cavity within the body; a check valve located in the cavity and across the fluid flow path, the check valve opening to allow fluid flow along the fluid flow path when contacted by the first fitting, and biased closed to prevent fluid flow along the fluid flow path when not contacted by the first fitting; a slidable handle arranged on the first side wall; a slot in the first side wall; a slidable locking pin arranged in the block, the slidable locking pin having an end, 
4 (Currently Amended). A method for engaging a filter capsule in a manifold assembly, the method comprising placing a filter capsule having a first fitting and a second fitting into a manifold assembly comprising: (a) an upper adjustable frame arrangement comprising a body, a block comprising a top wall, a bottom wall, a first side wall, a second side wall, a rear wall, a through hole for receiving the first fitting, the through hole passing through the bottom wall and the second side wall and providing a fluid flow path; a cavity within the body; a check valve located in the cavity and across the fluid flow path, the check valve opening to allow fluid flow along the fluid flow path when contacted by the first fitting, and biased closed to prevent fluid flow along the fluid flow path when not contacted by the first fitting; a slidable handle arranged on the first side wall; a slot in the first side wall; a slidable locking pin arranged in the block, the slidable locking pin having an end, wherein the slidable locking pin can be withdrawn into the block and extended from the block through the locking pin opening upon slidably moving the handle horizontally, wherein the slidable handle is connected to the slidable locking pin by at least one retainer passing through the slot in the first side wall, wherein the slidable handle can move 
----
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.

    PNG
    media_image1.png
    472
    487
    media_image1.png
    Greyscale

Stankowski (US 6652749 B2) teaches a manifold assembly for use with a filter capsule having a first fitting and a second fitting, the manifold assembly comprising: (a) an upper adjustable frame arrangement comprising a block (12) comprising a top wall, a bottom wall, a first side wall, a second side wall, a rear wall, a through hole for receiving the first fitting, the through hole passing through the bottom wall and the second side wall and providing a fluid flow path; a cavity within the body;  a check valve (11) located in the cavity and across the fluid flow path, the check valve opening to allow fluid flow along the fluid flow path when contacted by the first fitting, and biased closed to prevent fluid flow along the fluid flow path when not contacted by the first fitting (C3/5-C5-15, figs. 1-13)
The claimed invention distinguishes over Stankowski in that there is no teaching or suggestion of  a slidable handle arranged on the first side wall; a slot in the first side wall; a slidable locking pin arranged in the block, the slidable locking pin having an end, wherein the slidable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777